

116 HR 6196 RH: Trademark Modernization Act of 2020
U.S. House of Representatives
2020-12-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 530116th CONGRESS2d SessionH. R. 6196[Report No. 116–645]IN THE HOUSE OF REPRESENTATIVESMarch 11, 2020Mr. Johnson of Georgia (for himself, Mr. Collins of Georgia, Mr. Nadler, and Mrs. Roby) introduced the following bill; which was referred to the Committee on the JudiciaryDecember 14, 2020Additional sponsors: Mr. Cicilline, Mr. Reschenthaler, Mr. Cline, Mr. Deutch, Mr. Stanton, and Mr. JacobsDecember 14, 2020Reported with amendments, committed to the Committee of the Whole House on the State of the Union, and ordered to be printedStrike out all after the enacting clause and insert the part printed in italicFor text of introduced bill, see copy of bill as introduced on March 11, 2020A BILLTo amend the Trademark Act of 1946 to provide for third-party submission of evidence relating to a trademark application, to establish expungement and ex parte proceedings relating to the validity of marks, to provide for a rebuttal presumption of irreparable harm in certain proceedings, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Trademark Modernization Act of 2020 or the TM Act of 2020.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Definitions.Sec. 3. Providing for third-party submission of evidence during examination.Sec. 4. Providing for flexible response periods.Sec. 5. Ex parte expungement; Ex parte reexamination; new grounds for cancellation.Sec. 6. Rebuttable presumption of irreparable harm.Sec. 7. Report on decluttering initiatives.Sec. 8. Amendments to confirm authority of the Director.2.DefinitionsIn this Act:(1)DirectorThe term Director means the Under Secretary of Commerce for Intellectual Property and Director of the United States Patent and Trademark Office.(2)Trademark Act of 1946The term Trademark Act of 1946 means the Act entitled An Act to provide for the registration and protection of trademarks used in commerce, to carry out the provisions of certain international conventions, and for other purposes, approved July 5, 1946, as amended (15 U.S.C. 1051, et. seq) (commonly referred to as the Trademark Act of 1946 or the Lanham Act).3.Providing for third-party submission of evidence during examination(a)AmendmentSection 1 of the Trademark Act of 1946 (15 U.S.C. 1051) is amended by inserting at the end the following new subsection:(f)A third party may submit for consideration for inclusion in the record of an application evidence relevant to a ground for refusal of registration. The third-party submission shall identify the ground for refusal and include a concise description of each piece of evidence submitted in support of each identified ground for refusal. Within two months after the date on which the submission is filed, the Director shall determine whether the evidence should be included in the record of the application. The Director shall establish by regulation appropriate procedures for the consideration of evidence submitted by a third party under this subsection and may prescribe a fee to accompany the submission. If the Director determines that the third-party evidence should be included in the record of the application, only the evidence and the ground for refusal to which the evidence relates may be so included. Any determination by the Director whether or not to include evidence in the record of an application shall be final and non-reviewable, and a determination to include or to not include evidence in the record shall not prejudice any party’s right to raise any issue and rely on any evidence in any other proceeding..(b)Deadline for proceduresNot later than one year after the date of the enactment of this Act, the Director shall establish the appropriate procedures described in section 1(f) of the Trademark Act of 1946, as added by subsection (a).(c)Effective dateThe amendment made by subsection (a) shall take effect one year after the date of the enactment of this Act.4.Providing for flexible response periodsSection 12(b) of the Trademark Act of 1946 (15 U.S.C. 1062(b)) is amended to read as follows:(b)(1)If the applicant is found not entitled to registration, the examiner shall notify the applicant thereof and of the reasons therefor. The applicant may reply or amend the application, which shall then be reexamined. This procedure may be repeated until the examiner finally refuses registration of the mark or the application is abandoned as described in paragraph (2).(2)After notification under paragraph (1), the applicant shall have a period of six months in which to reply or amend the application, or such shorter time that is not less than sixty days, as prescribed by the Director by regulation. If the applicant fails to reply or amend or appeal within the relevant time period, including any extension under paragraph (3), the application shall be deemed to have been abandoned, unless it can be shown to the satisfaction of the Director that the delay in responding was unintentional, in which case the application may be revived and such time may be extended. The Director may prescribe a fee to accompany any request to revive.(3)The Director shall provide, by regulation, for extensions of time to respond to the examiner for any time period under paragraph (2) that is less than six months. The Director must allow the applicant to obtain extensions of time to reply or amend aggregating six months from the date of notification under paragraph (1) when the applicant so requests. However, the Director may set by regulation the time for individual periods of extension, and prescribe a fee, by regulation, for any extension request. Any request for extension must be filed on or before the date on which a reply or amendment is due under paragraph (1)..5.Ex parte expungement; Ex parte reexamination; new grounds for cancellation(a)Ex parte expungementThe Trademark Act of 1946 (15 U.S.C. 1066) is amended by inserting after section 16, the following new section:16A.Ex parte expungement(a)PetitionNotwithstanding sections 7(b) and 22, and subsections (a) and (b) of section 33, any person may file a petition to expunge a registration of a mark on the basis that the mark has never been used in commerce on or in connection with some or all of the goods or services recited in the registration.(b)Contents of petitionThe petition, together with any supporting documents, shall—(1)identify the registration that is the subject of the petition;(2)identify each good or service recited in the registration for which it is alleged that the mark has never been used in commerce;(3)include a verified statement that sets forth the elements of the reasonable investigation the petitioner conducted to determine that the mark has never been used in commerce on or in connection with the goods and services identified in the petition, and any additional facts that support the allegation that the mark has never been used in commerce on or in connection with the identified goods and services;(4)include any supporting evidence on which the petitioner relies; and(5)be accompanied by the fee prescribed by the Director.(c)Initial determination; institution(1)Prima facie case determination, institution, and notificationThe Director shall, for each good or service identified under subsection (b)(2), determine whether the petition sets forth a prima facie case of the mark having never been used in commerce on or in connection with each such good or service, institute an ex parte expungement proceeding for each good or service for which the Director determines that a prima facie case has been set forth, and provide a notice to the registrant and petitioner of the determination of whether or not the proceeding was instituted. Such notice should include a copy of the petition and any supporting documents and evidence that were included with the petition.(2)Reasonable investigation guidanceThe Director shall promulgate regulations regarding what constitutes a reasonable investigation under subsection (b)(3) and the general types of evidence that could support a prima facie case that a mark has never been used in commerce, but the Director shall retain the discretion to determine whether a prima facie case is set out in a particular proceeding.(3)Determination by directorAny determination by the Director whether or not to institute a proceeding under this section shall be final and non-reviewable, and shall not prejudice any party’s right to raise any issue and rely on any evidence in any other proceeding, except as provided by subsection (j).(d)Ex parte expungement proceduresThe procedures for ex parte expungement shall be the same as those for examination under section 12(b), except that the Director shall promulgate regulations establishing and governing a proceeding under this section, which may include regulations that set response and extension times particular to this type of proceeding, which, notwithstanding section 12(b)(3) need not be extendable to six months, set limits governing the timing and number of petitions filed for a particular registration or by a particular petitioner or real parties in interest, and defining the relation of a proceeding under this section to other proceedings concerning the mark.(e)Registrant’s evidence of useA registrant’s documentary evidence of use must be consistent with when a mark shall be deemed to be in use in commerce as defined in section 45, but shall not be limited in form to that of specimens as provided in section 1(a).(f)Excusable nonuseDuring an ex parte expungement proceeding, for a mark registered under section 44(e) or an extension of protection under section 66, the registrant may offer evidence showing that any nonuse is due to special circumstances that excuse such nonuse. In such a case, the examiner shall determine whether the facts and evidence demonstrate excusable nonuse and shall not find that the registration should be cancelled under subsection (g) for any good or service for which excusable nonuse is demonstrated.(g)Examiner’s decision; order to cancelFor each good or service for which it is determined that a mark has never been used in commerce, and for which the provisions of subsection (f) do not apply, the examiner shall find that the registration should be cancelled for each such good or service. A mark may not be found to have never been used in commerce if there is evidence of use in commerce by the registrant that temporally would have supported registration at the time the application was filed or the relevant allegation of use was made, or after registration, but before the petition to expunge was filed under subsection (a), or an ex parte expungement proceeding was instituted by the Director under subsection (h). Unless overturned on review of the examiner’s decision, the Director shall issue an order cancelling the registration, in whole or in part, after the time for appeal has expired or any appeal proceeding has terminated.(h)Ex parte expungement by the Director(1)In generalThe Director may, on the Director’s own initiative, institute an ex parte expungement proceeding if the Director discovers information that supports a prima facie case of a mark having never been used in commerce on or in connection with any good or service covered by a registration. The Director shall promptly notify the registrant of such determination, at which time the ex parte expungement proceeding shall proceed according to the same procedures for ex parte expungement established pursuant to subsection (d). If the Director determines, based on the Director’s own initiative, to institute an expungement proceeding, the Director shall transmit or make available the information that formed the basis for that determination as part of the institution notice sent to the registrant.(2)Rule of constructionNothing in this subsection may be construed to limit any other authority of the Director.(i)Time for institution(1)When petition may be filed, ex parte expungement proceeding institutedA petition for ex parte expungement of a registration under subsection (a) may be filed, or the Director may institute on the Director’s own initiative an ex parte expungement proceeding of a registration under subsection (h), at any time following the expiration of three years after the date of registration and before the expiration of ten years following the date of registration.(2)ExceptionNotwithstanding paragraph (1), for a period of three years after the date of enactment of this Act, a petition for expungement of a registration under subsection (a) may be filed, or the Director may institute on the Director’s own initiative an ex parte expungement proceeding of a registration under subsection (h), at any time following the expiration of three years after the date of registration.(j)Limitation on later ex parte expungement proceedings(1)No co-pending proceedingsWith respect to a particular registration, while an ex parte expungement proceeding is pending, no later ex parte expungement proceeding can be instituted with respect to the same goods or services that are the subject of a pending ex parte expungement proceeding.(2)EstoppelWith respect to a particular registration, for goods or services previously subject to an instituted expungement proceeding for which, in that proceeding, it was determined that the registrant had used the mark for particular goods or services, as relevant, and the registration was not cancelled as to those goods or services, no further ex parte expungement proceedings may be initiated as to those goods or services, regardless of the identity of the petitioner.(k)Use in commerce requirement not alteredNothing in this section shall affect the requirement for use in commerce of a mark registered under section 1(a) or section 23..(b)New grounds for cancellationSection 14 of the Trademark Act of 1946 (15 U.S.C. 1064) is amended—(1)by striking the colon at the end of paragraph (5) and inserting a period;(2)by adding after paragraph (5) the following:(6)At any time after the three-year period following the date of registration, if the registered mark has never been used in commerce on or in connection with some or all of the goods or services recited in the registration:; and(3)in the flush left text, by inserting Nothing in paragraph (6) shall be construed to limit the timing applicable to any other ground for cancellation. A registration under sections 44(e) or 66 shall not be cancelled pursuant to paragraph (6) if the registrant demonstrates that any nonuse is due to special circumstances that excuse such nonuse. after identical certification mark is applied..(c)Ex parte reexaminationThe Trademark Act of 1946 (15 U.S.C. 1066), as amended by subsection (a), is further amended by inserting after section 16A, the following new section:16B.Ex parte reexamination(a)Petition for reexaminationAny person may file a petition to reexamine a registration of a mark on the basis that the mark was not in use in commerce on or in connection with some or all of the goods or services recited in the registration on or before the relevant date.(b)Relevant dateIn this section, the term relevant date means, with respect to an application for the registration of a mark with an initial filing basis of—(1)section 1(a) and not amended at any point to be filed pursuant to section 1(b), the date on which the application was initially filed; or(2)section 1(b) or amended at any point to be filed pursuant to section 1(b), the date on which—(A)an amendment to allege use under section 1(c) was filed; or(B)the period for filing a statement of use under section 1(d) expired, including all approved extensions thereof.(c)Requirements for the petitionThe petition, together with any supporting documents, shall—(1)identify the registration that is the subject of the petition;(2)identify each good and service recited in the registration for which it is alleged that the mark was not in use in commerce on or in connection with on or before the relevant date;(3)include a verified statement that sets forth the elements of the reasonable investigation the petitioner conducted to determine that the mark was not in use in commerce on or in connection with the goods and services identified in the petition on or before the relevant date, and any additional facts that support the allegation that the mark was not in use in commerce on or before the relevant date on or in connection with the identified goods and services;(4)include supporting evidence on which the petitioner relies; and(5)be accompanied by the fee prescribed by the Director.(d)Initial determination; institution(1)Prima facie case determination, institution, and notificationThe Director shall, for each good or service identified under subsection (c)(2), determine whether the petition sets forth a prima facie case of the mark having not been in use in commerce on or in connection with each such good or service, institute an ex parte reexamination proceeding for each good or service for which the Director determines that the prima facie case has been set forth, and provide a notice to the registrant and petitioner of the determination of whether or not the proceeding was instituted. Such notice should include a copy of the petition and any supporting documents and evidence that were included with the petition.(2)Reasonable investigation guidanceThe Director shall promulgate regulations regarding what constitutes a reasonable investigation under subsection (c)(3) and the general types of evidence that could support a prima facie case that the mark was not in use in commerce on or in connection with a good or service on or before the relevant date, but the Director shall retain discretion to determine whether a prima facie case is set out in a particular proceeding.(3)Determination by DirectorAny determination by the Director whether or not to institute a reexamination proceeding under this section shall be final and non-reviewable, and shall not prejudice any party’s right to raise any issue and rely on any evidence in any other proceeding, except as provided by subsection (j).(e)Reexamination proceduresThe procedures for reexamination shall be the same as those established under section 12(b) except that the Director shall promulgate regulations establishing and governing a proceeding under this section, which may include regulations that set response and extension times particular to this type of proceeding, which, notwithstanding section 12(b)(3) need not be extendable to six months; set limits governing the timing and number of petitions filed for a particular registration or by a particular petitioner or real parties in interest; and define the relation of a reexamination proceeding under this section to other proceedings concerning the mark.(f)Registrant’s evidence of useA registrant’s documentary evidence of use must be consistent with when a mark shall be deemed to be in use in commerce as defined in section 45, but shall not be limited in form to that of specimens as provided in section 1(a).(g)Examiner’s decision; order to cancelFor each good or service for which it is determined that the registration should not have issued because the mark was not in use in commerce on or before the relevant date, the examiner shall find that the registration should be cancelled for each such good or service. Unless overturned on review of the examiner’s decision, the Director shall issue an order cancelling the registration, in whole or in part, after the time for appeal has expired or any appeal proceeding has terminated.(h)Reexamination by Director(1)In generalThe Director may, on the Director’s own initiative, institute an ex parte reexamination proceeding if the Director discovers information that supports a prima facie case of the mark having not been used in commerce on or in connection with some or all of the goods or services covered by the registration on or before the relevant date. The Director shall promptly notify the registrant of such determination, at which time reexamination shall proceed according to the same procedures established pursuant to subsection (e). If the Director determines, based on the Director’s own initiative, to institute an ex parte reexamination proceeding, the Director shall transmit or make available the information that formed the basis for that determination as part of the institution notice.(2)Rule of constructionNothing in this subsection may be construed to limit any other authority of the Director.(i)Time for institutionA petition for ex parte reexamination may be filed, or the Director may institute on the Director’s own initiative an ex parte reexamination proceeding, at any time not later than five years after the date of registration of a mark registered based on use in commerce.(j)Limitation on later ex parte reexamination proceedings(1)No co-pending proceedingsWith respect to a particular registration, while an ex parte reexamination proceeding is pending, no later ex parte reexamination proceeding can be instituted with respect to the same goods or services that are the subject of a pending ex parte reexamination proceeding.(2)EstoppelWith respect to a particular registration, for any goods or services previously subject to an instituted ex parte reexamination proceeding for which, in that proceeding, it was determined that the registrant had used the mark for particular goods or services before the relevant date, and the registration was not cancelled as to those goods or services, no further ex parte reexamination proceedings may be initiated as to those goods or services, regardless of the identity of the petitioner.(k)Supplemental registerThe provisions of subsection (b) apply, as appropriate, to registrations under section 23. Nothing in this section shall be construed to limit the timing of a cancellation action under section 24 of the Act..(d)Appeal(1)Appeal to trademark trial and appeal boardSection 20 of the Trademark Act of 1946 (15 U.S.C. 1070) is amended by inserting or a final decision by an examiner in an ex parte expungement proceeding or ex parte reexamination proceeding after registration of marks.(2)Appeal to courts(A)Expungement or ex parte reexaminationSection 21(a)(1) of the Trademark Act of 1946 (15 U.S.C. 1071(a)(1)) is amended by striking or an applicant for renewal and inserting the following: an applicant for renewal, or a registrant subject to an ex parte expungement proceeding or an ex parte reexamination proceeding.(B)ExceptionSection 21(b)(1) of the Trademark Act of 1946 (15 U.S.C. 1071(b)(1)) is amended by inserting except for a registrant subject to an ex parte expungement proceeding or an ex parte reexamination proceeding before is dissatisfied.(e)Technical and conforming amendmentsThe Trademark Act of 1946 (15 U.S.C. 1051 et seq.) is amended—(1)in section 15, by striking paragraphs (3) and (5) and inserting paragraphs (3), (5) and (6); and(2)in section 26, by adding at the end the following: Registrations on the supplemental register are subject to ex parte expungement and ex parte reexamination under sections 16A and 16B, respectively..(f)Deadline for proceduresNot later than one year after the date of the enactment of this Act, the Director shall issue regulations to carry out sections 16A and 16B of the Trademark Act of 1946, as added by subsections (a) and (c).(g)Effective dateThe amendments made by this section shall take effect upon the expiration of the one year period beginning on the date of enactment of this Act, and shall apply to any mark registered before, on, or after that effective date.6.Rebuttable presumption of irreparable harm(a)AmendmentSection 34 of the Trademark Act of 1946 (15 U.S.C. 1116) is amended in subsection (a) by inserting after the first sentence the following new sentence: A plaintiff seeking any such injunction shall be entitled to a rebuttable presumption of irreparable harm upon a finding of a violation identified in this subsection in the case of a motion for a permanent injunction or upon a finding of likelihood of success on the merits for a violation identified in this subsection in the case of a motion for a preliminary injunction or temporary restraining order..(b)Rule of constructionThe amendment made by subsection (a) shall not be construed to mean that a plaintiff seeking an injunction was not entitled to a presumption of irreparable harm before the date of the enactment of this Act.7.Report on decluttering initiatives(a)StudyThe Comptroller General of the United States shall consult with the Director to conduct a study on the efforts of the Director during the period beginning 12 months after the date of the enactment of this Act and ending 30 months after the date of the enactment of this Act to address inaccurate and false claims of use in trademark applications and registrations. Inaccurate and false claims of use include any declaration of use by a trademark applicant or registrant that cannot be supported by use in commerce as defined in section 45 of the Trademark Act of 1946 (15 U.S.C. 1127) or the regulations relevant to the definition of specimens under section 1 of the Trademark Act of 1946 (15 U.S.C. 1051), as applicable.(b)Contents of studyIn conducting the study under subsection (a), the Comptroller General shall assess the following:(1)With respect to sections 16A and 16B of the Trademark Act of 1946, as added by section 5—(A)the number of petitions filed under each such section for which a decision not to institute was issued;(B)the number of petitions filed under each such section for which a decision to institute was issued;(C)the number of in-process and completed proceedings instituted under each such section, including any proceedings instituted by the Director’s own initiative;(D)the average time taken to resolve proceedings instituted under each such section, including the average time between—(i)the filing of a petition under each such section and an examiner’s final decision under section 16A(g) and 16B(g), or the last decision issued by the examiner if the registrant failed to respond to the latest-in-time decision by the examiner; and(ii)the institution of a proceeding under each such section, including any proceedings instituted by the Director’s own initiative, and an examiner’s final decision under section 16A(g) and 16B(g), or the last decision issued by the examiner if the registrant fails to respond to the latest-in-time decision by the examiner;(E)the number of appeals of decisions of examiners to the Trademark Trial and Appeal Board and to the courts for each such proceeding; and(F)an accounting of the final outcome of each such proceeding instituted by identifying the number of goods or services for which such proceedings were instituted, and the number of goods or services for each involved registration that were cancelled pursuant to such proceedings.(2)With respect to section 1(f) of the Trademark Act of 1946, as added by section 3—(A)the number of third-party submissions filed under such section for which the third-party asserts in the submission that the mark has not been used in commerce; and(B)of those applications identified in paragraph (A) above, the number of applications in which the third-party submission evidence is included in the application; and(C)of those applications identified in paragraph (B) above, the number of applications—(i)refused registration based on an assertion by the examiner that the mark has not been used in commerce; and(ii)for which the examiner requested additional information from the applicant related to claims of use.(3)The effectiveness of—(A)the proceedings under sections 16A and 16B of the Trademark Act of 1946, as added by section 5, in addressing inaccurate and false claims of use in trademark registrations; and(B)any additional programs conducted by the Director designed to address inaccurate and false claims of use in trademark applications and registrations, including the post-registration use audit, as implemented at the date of enactment of this Act under sections 2.161(h) and 7.37(h) of title 37, Code of Federal Regulations.(c)Report to CongressNot later than three years after the date of enactment of this Act, the Comptroller General of the United States shall submit to the Committee on the Judiciary of the House of Representatives and the Committee on the Judiciary of the Senate a report—(1)on the results of the study conducted under this section; and(2)that includes any recommendations, based on the results of the study, for any changes to laws or regulations that will improve the integrity of the trademark register or reduce inaccurate or false claims of use.8.Amendments to confirm authority of the Director(a)Amendments(1)Section 18 of the Trademark Act of 1946 (15 U.S.C. 1068) is amended by inserting after established in the proceedings the following: . The authority of the Director under this section includes the authority to reconsider, and modify or set aside, a decision of the Trademark Trial and Appeal Board.(2)Section 20 of the Trademark Act of 1946 (15 U.S.C. 1070) is amended by inserting at the end the following: The Director may reconsider, and modify or set aside, a decision of the Trademark Trial and Appeal Board under this section..(3)Section 24 of the Trademark Act of 1946 (15 U.S.C. 1092) is amended by inserting after shall be canceled by the Director the following: , unless the Director reconsiders the decision of the Board, and modifies or sets aside, such decision.(b)Rules of construction(1)Authority before date of enactmentThe amendments made by subsection (a) may not be construed to mean that the Director lacked the authority to reconsider, and modify or set aside, a decision of the Trademark Trial and Appeal Board before the date of the enactment of this Act.(2)Authority with respect to particular decisionsThe amendments made by subsection (a) may not be construed to require the Director to reconsider, modify, or set aside any particular decision of the Trademark Trial and Appeal Board.Amend the title so as to read: A bill to amend the Trademark Act of 1946 to provide for third-party submission of evidence relating to a trademark application, to establish expungement and ex parte proceedings relating to the validity of marks, to provide for a rebuttable presumption of irreparable harm in certain proceedings, and for other purposes..December 14, 2020Reported with amendments, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed